DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Amendment
The amendment filed on 10/18/2022 has been entered. Claims 1-15 remain pending in the application. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al. (WO 2017070360 A1, cited on IDS,  hereinafter "Schoonmaker") in view of Schader et al. (US 20180353708 A1, of record, hereinafter “Schader”).

Regarding claim 1, Schoonmaker teaches a sensor insertion device (a device is provided for depositing a sensor [0026]), comprising: 
a lower case that has an upper surface opening (lower or bottom applicator housing 40 [0197]; Fig. 3 shows the upper surface opening);
an upper case that is disposed around an outer periphery of the lower case (the upper housing 30 and the lower housing 40 can be coupled together using an interference fit between the studs 31 and the holes 41 [0222]; fig. 3 and 89 depict outer edge of upper case/upper housing 30 overlapping around the edge of lower case/lower housing 40) , covers the lower case from above (upper or top applicator housing 30… the upper housing is mounted to the lower housing [0197]; Fig. 3 implicitly shows the upper case 30 positioned above the lower case), and is slidable with respect to the lower case (the upper housing 30 and the lower housing 40 can be coupled together by mating studs 31 and holes 4 [0222]; this implicitly allows for the upper and lower case to slidably engage), 
a needle holder(inner needle hub 68 and a cannula hub 32 [0207]) that is disposed above the sensor base so as to be movable up and down (needle 72 passes through the cannula 78 in the deployment of the sensor [0207]), and holds a guide needle which is to be inserted into a patient's body in order to guide the sensor into the patient's body (pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]); 
and a needle holder raising mechanism configured to raise the needle holder holding the guide needle that has been inserted into the patient's body (a rack and pinion mechanism may be employed to provide the reciprocating or back-and-forth motion [0244]; perform sensor and needle insertion and needle retraction [0244]),
wherein the needle holder raising mechanism includes: 
a pinion gear configured to raise the needle holder (a rack and pinion mechanism [0244]); 
a first rack gear that is on the needle holder (rack 244 is coupled to the outer needle hub [0244]) and is configured to be engaged with the pinion gear (Rotation of the pinion 246 caused by, e.g., a torsion spring, thus causes movement of the rack 244 [0244]);
Schoonmaker does not teach: the upper case being configured to move in a needle insertion direction by a user when performing a needle insertion operation; a second rack gear that is on the upper case and is configured to be engaged with the pinion gear, and wherein, as the upper case descends to a lowest point and the lower case is pressed against the patient's body, the pinion gear is configured to extract the guide needle from the patient's body by engagement with the second rack gear such that the guide needle is stored inside the upper case and the lower case.
Schader is considered analogous to the instant application as an injection device is disclosed (abstract).  Schader teaches: 
the upper case (the upper case as claimed is the housing 11 as seen in figs. 2 and 3; housing 11 [0028]) being configured to move in a needle insertion direction by a user when performing a needle insertion operation (figs 2 and 3 depict the upper case/housing 11 moving with respect to the needle 17,  with fig. 2 showing the initial and extracted state, and fig. 3 depicting the injection state, with the upper case/housing 11 moving in an needle insertion direction as the upper case/housing 11 is moved within the sleeve 13 where the needle exits; Fig. 2 [0036]; the distal end 20 of the device 10 may be placed against the injection site and a single continuous action by the user causes… the distal end of the needle 17 to emerge from the sleeve 13 and penetrate the patient's skin [0038]; fig. 1B depicts the needle on the distal end of the device)
a second rack gear that is on the upper case and is configured to be engaged with the pinion gear (second linear rack 27 is the second rack gear as claimed, is on the upper case/housing 11 as seen in figs. 2 and 3; The rotary gear 25 is a pinion gear [0047]; The rotary gear 25 is a toothed wheel that is arranged between first and second linear gear racks 26, 27 [0040])
and wherein, as the upper case descends to a lowest point and the lower case is pressed against the patient's body (device can include a large volume device (“LVD”) or patch pump, configured to adhere to a patient's skin for a period of time [0023]; the device may be customized to inject a medicament within a certain time period [0024]; the distal end 20 of the device 10 may be placed against the injection site and a single continuous action by the user causes… the distal end of the needle 17 to emerge from the sleeve 13 and penetrate the patient's skin [0038]; the device may be configured to adhere to the patient’s skin upon needle penetration, which allows for the upper case to descend to a lowest point, when the lower case is pressed against the patient's body), the pinion gear is configured to extract the guide needle from the patient's body by engagement with the second rack gear such that the guide needle is stored inside the upper case and the lower case  (The needle holder 24 is mounted to the sleeve 13 so it can be driven axially by the rotary gear 25 [0041]; By pushing the sleeve 13 in a proximal direction, the gear racks 26, 27 drive the rotary gear 25… This is shown in FIG. 3. [0042]; fig.3 shows the needle in the injected state with the pinion 25 in engagement with second rack gear 27; FIG. 2 is a schematic cross-sectional view of part of an injection device in an initial state [0035]; After the injection, the sleeve 13 returns to the initial position shown in FIG. 2 [0043]; fig. 2 shows the needle guide/needle holder 24 and needle stored within the upper case/housing 11 and lower case/sleeve 13 when the needle is extracted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker, by including the upper case being configured to move in a needle insertion direction by a user when performing a needle insertion operation; a second rack gear that is on the upper case and is configured to be engaged with the pinion gear, and wherein, as the upper case descends to a lowest point and the lower case is pressed against the patient's body, the pinion gear is configured to extract the guide needle from the patient's body by engagement with the second rack gear such that the guide needle is stored inside the upper case and the lower case, as taught by Schader, in order to facilitate movement of the needle in a linear movement from the inside to the outside of the device.  

Regarding claim 7, Schoonmaker in view of Schader as modified above teaches the claimed invention as discussed above. Schoonmaker further teaches the sensor insertion device wherein the first rack gear extends upward from an upper surface of the needle holder (Fig. 27 shows the rack 244 facing upward; As the pinion 246 continues to rotate, the teeth 252 eventually engage teeth 256 on the rack, driving the rack (and that which it is attached to) upward in a proximal direction, completing the motions required to perform sensor and needle insertion and needle retraction [0244]).

Regarding claim 8, Schoonmaker in view of Schader as modified above teaches the claimed invention as discussed above. Schoonmaker further teaches the sensor insertion wherein the first rack gear is configured to be engaged with the pinion gear before and after the needle insertion operation (As the pinion 246 continues to rotate, the teeth 252 eventually engage teeth 256 on the rack, driving the rack (and that which it is attached to) upward in a proximal direction, completing the motions required to perform sensor and needle insertion and needle retraction [0244]; the rack gear and the pinion gear are attached, and it implicitly allows for the rack gear and the pinion gear to be attached before and after the needle insertion).

Regarding claim 9, Schoonmaker in view of Schader as modified above teaches the claimed invention as discussed above. Schoonmaker further teaches the sensor insertion device:
wherein the needle holder has at least three needle holder engaging portions (The needle 72 passes through the cannula 78 in the deployment of the sensor. The cannula 78 passes through the seal carrier 26, seal 24, and pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]; the two pucks and cannula are implicitly the three spots that engage with the needle); 
and an inner surface of the upper case has a needle holder pressing portion that is opposite to one of the at least three needle holder engaging portions (The outer needle hub, inner needle hub, cannula hub, and push rod hub are fixedly coupled to one another [0383]; the torsion spring housing rotates into a section of the upper housing containing one or more ratchet engagement teeth and a hard stop. This structure engages the ratchet arm of the torsion spring housing and arrests rotational movement of the torsion spring housing, as well as and linear movement of the outer needle hub [0388]; the outer needle hub 68c and inner hub 66c are in the upper case and are implicitly on the opposite side of the needle holders as can be seen in Figs. 93 and 94).
	
	Regarding claim 10, Schoonmaker in view of Schader as modified above teaches the claimed invention as discussed above. Schoonmaker further teaches a sensor insertion device wherein the first rack gear is between an adjacent two of the at least three needle holder engaging portions (rack 244 is coupled to the outer needle hub, indicated by the yoke 248 in the figure [0244]; fig. 27;  The outer needle hub, inner needle hub, cannula hub, and push rod hub are fixedly coupled to one another [0383]; the outer needle hub and the inner needle hub, and cannula hub, which all engage with the needle, are implicitly adjacent, further Fig. 27 shows the racks/engagement teeth 254 and 256 between the needle engaging portion/needle hub/yoke 248).

	Regarding claim 11, Schoonmaker in view of Schader as modified above teaches the claimed invention as discussed above. Schoonmaker further teaches the sensor insertion device, wherein the guide needle is fixed between an adjacent two of the at least three needle holder engaging portions on a lower surface of the needle holder (pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]; two pucks shown in Fig. 10])

Regarding claim 13, Schoonmaker does not teach a sensor insertion device, wherein an inner surface of the lower case has a shaft support portion on which a shaft of the pinion gear is supported. Schader, however, teaches a device wherein an inner surface of the lower case has a shaft support portion on which a shaft of the pinion gear is supported (The first linear gear rack 26 is provided on a radially-inward facing surface of the needle sleeve 13 towards the distal end of the needle sleeve 13. The second linear rack 27 is arranged on a radially-inward facing surface of the cartridge holder 18 at a distal end thereof [0040]; The rotary gear 25 is a pinion gear rotatably mounted between the cartridge holder and the needle sleeve 13 such that the teeth of the rotary gear 25 are engaged with both the teeth of the first linear gear rack 26 and the second linear gear rack 27 [0047]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader, by including an inner surface of the lower case has a shaft support portion on which a shaft of the pinion gear is supported, as taught by Schader, in order to facilitate movement of the needle in a linear movement from the inside to the outside of the device.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker and Schader as applied to claim 1 above, and further in view of Segal (US 20140207102 A1).

Regarding claim 2,  the combination of Schoonmaker and Schader does not teach the sensor insertion device, wherein when the upper case is lowered to a position such that the guide needle is inserted into the patient's body, the pinion gear is configured to engage with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear is configured to rotate the pinion gear and cause the needle holder to rise along with the first rack gear.  
Segal is considered analogous to the instant application as an automatic injection device is disclosed ([0010]). Segal, teaches when the upper case is lowered to a position such that the guide needle is inserted into the patient's body, the pinion gear is configured to engage with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear is configured to rotate the pinion gear and cause the needle holder to rise along with the first rack gear (Pinion 60 is received by racks 63 and 64… As is evinced in the Figure, rack 63 is disposed in advance of rack 64. This staggered relationship allows for free movement of the outer body [0037]; as shown in Fig. 6, the second rack, 64, has a lower portion that is engaged with the pinion which implicitly allows for back and forth movement of the needle holder/second body member 18 along the first rack gear/rack 63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader to include, when the upper case is lowered to a position such that the guide needle is inserted into the patient's body, the pinion gear is configured to engage with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear is configured to rotate the pinion gear and cause the needle holder to rise along with the first rack gear, as taught by Segal, in order to achieve smooth unencumbered motion with fewer parts to avoid mechanical jamming during use (abstract) 
			
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker in view of Schader as applied to claim 1 above, and further in view of Curry et. al (US 20110288574 A1, cited on IDS, hereinafter "Curry").

Regarding claim 3,  the combination of Schoonmaker and Schader does not teach a sensor insertion device, wherein the second rack gear is configured to be disengaged from the pinion gear prior to the needle insertion operation.  Curry discloses “Medical Device Inserters and Process of Inserting and Using Medical Devices” (title). 
Curry teaches a sensor insertion device, wherein the rack gear configured to be of being disengaged from the pinion gear prior to the needle insertion operation (In use, arming button 3620 is pressed (in direction of arrow E) to connect rack 3610 with pinion 3612 [0151]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second rack gear in the invention of Schoonmaker and Schader, by making the rack gear is configured to be being disengaged from the pinion gear prior to the needle insertion operation, as taught by Curry, as this would achieve having modular components, where one more where one or more components may be constructed to be single use and one or more may be constructed to be reusable, as suggested by Curry ([0090]).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker in view of Schader as applied to claim 1 above, and further in view of Le et al. (WO 2014210565 A2, of record, hereinafter "Le").

	Regarding claim 4,  the combination of Schoonmaker and Schader does not teach the sensor insertion device, wherein the second rack gear has a fixed end that is fixed to the upper case on an upper end side of the second rack gear, and a free end that is on a lower end side of the second rack gear and is flexible.  Le discloses “Methods and apparatus for anchoring a catheter to a patient's skin using a catheter anchoring device are described” (abstract). Le teaches the second rack gear has a fixed end that is fixed to the upper case on an upper end side of the second rack gear, and a free end that is on a lower end side of the second rack gear and is flexible  (in FIG. 3, and both racks 12 are linked together through the common rotation of pinion gear 7a Page 14 Para. 5; flexible member at the internal end of each respective rack 12 latches onto each respective release bar 18 in its second detent position, permanently locking racks 12, pivoting wings 9, and pinion gear 7 a of mechanism 7, Page 19 Para. 2; annotated in fig. 3 below). 

    PNG
    media_image1.png
    457
    654
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader, to include the second rack gear has a fixed end that is fixed on an upper end side and is fixed to the upper case, and a free end that is provided on a lower end side and is flexible, as taught by Le, in order to facilitate positioning of the needle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker, Schader, and Le as applied to claim 4 above, and further in view of Segal (US 20140207102 A1).

Regarding claim 5,  the combination of Schoonmaker, Schader, and Le, does not teach the sensor insertion device wherein the lower end side of the second rack gear is inclined away from the pinion gear. Le teaches a device with a lower end side of the second rack gear (lower end side is the “free end” annotated above in Fig. 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Schoonmaker, Schader, and Le, such that the device has a lower end side of the second rack gear, as taught by Le, in order to facilitate positioning of the needle.
Segal is considered analogous to the instant application as an automatic injection device is disclosed ([0010]). Segal teaches a device the side of the second rack gear is inclined away from the pinion gear (rack gears in Fig. 7 are inclined as annotated below). 

    PNG
    media_image2.png
    316
    496
    media_image2.png
    Greyscale

It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker, Schader, and Le, by making the side of the second rack gear is inclined away from the pinion gear, as taught by Segal, in order to achieve smooth unencumbered motion (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker in view of Schader and Le as applied to claim 4 above, and further in view of Sasaki et al. (US 7059211 B2)

Regarding claim 6, the combination Schoonmaker, Schader, and Le does not teach the sensor insertion device wherein: first engagement teeth are defined on the lower end side of the second rack gear, second engagement teeth are defined above the lower end side of the second rack gear, and a height of the first engagement teeth is less than a height of the second engagement teeth.  Sasaki discloses “Rack-and-pinion Gear Mechanism” (title). Sasaki teaches a device first engagement teeth are defined on the lower end side of the second rack gear, second engagement teeth are defined above the lower end side of the second rack gear, and a height of the first engagement teeth is less than a height of the second engagement teeth (wherein said tooth of the rack which firstly contacts with said tooth of said pinion gear at the engagement with the pinion gear is shorter in height than the other teeth, Claim 4; the first tooth of the rack that engages with the pinion is inherently lower on the rack than the height of the second engagement teeth). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker, Schader, and Le, by modifying the second rack gear such that  first engagement teeth are defined on the lower end side of the second rack gear and second engagement teeth are defined above the lower end side of the second rack gear, and height of the first engagement teeth is less than a height of the second engagement teeth, as taught by Sasaki, in order to prevent a damage a breakage of teeth and the like caused by the confliction of tooth points can be avoided, as suggested by Sasaki (a breakage of teeth and the like caused by the confliction of tooth points can be avoided, Col. 2 lines 31-33). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker in view of Schader as applied to claims  9 and 1 above, and further in view of Antonio et al. (US 20170290533 A1).

Regarding claim 12,  the combination Schoonmaker and Schader does not teach a sensor insertion device wherein the at least three needle holder engaging portions are equidistantly spaced apart. Antonio discloses “Insertion Device” (title) and scares a classification of A61B5/14503 with the instant application. Antonio teaches a sensor insertion device wherein the at least three needle holder engaging portions are equidistantly spaced apart (Transmitter assembly 106 and sensor assembly 112 attach at one or more edges or points, for example at three outer edges 126 that are spaced apart, for example, evenly spaced apart around an outline of the sensor transmitter assembly [0293]; Sensor portion 104 may be introduced into the body of the patient using a needle [293]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader, by including at least three needle holder engaging portions are equidistantly spaced apart, as taught by Antonio, as three tabs and three corresponding slots that provide a keyed structure such that the transmitter assembly drops in and lines up in a particular way (not randomly), locks, and does not move around, as suggested by Antonio ([0305]). 
	
Regarding claim 14,   the combination Schoonmaker and Schader does not teach the sensor insertion device, wherein: the lower case has a cylindrical shape and the needle holder raising mechanism is adjacent to or at a center of the lower case. Antonio, however, teaches the sensor insertion device, wherein:  the lower case has a cylindrical shape (needle carrier 8846 has a substantially tube or pipe-like shape with a circular cross-section [0522]; cylindrical shape of lower case/needle carrier 8846 shown in figs. 89A-89C ) and the needle holder raising mechanism is at a center of the lower case  (Fig. 3A  shows the needle in the center of the lower case; [0305])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader, to modify the lower case so that it has a cylindrical shape, and place the needle holder raising mechanism at a center of the lower case in order to have increased on-body device stability,  improved on-body comfort during wear, a simplified use model, as suggested by Antonio ([0271]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker in view of Schader as applied to claim 1  above, and further in view of Pryor et al. (US 20130267813 A1, hereinafter "Pryor").

Regarding claim 15, the combination of Schoonmaker and Schader does not teach a sensor insertion device wherein an upper surface of the upper case has a contact portion configured to come into contact with a palm of the user. Pryor discloses “Transcutaneous Analyte Sensors, Applicators Therefor, and Associated Methods” (title). Pryor teaches a sensor insertion device wherein an upper surface of the upper case has a contact portion configured to come into contact with a palm of the user (and a housing containing the sensor insertion mechanism, the housing being substantially dome shaped such that it is configured to be comfortably held in the palm of a hand, and such that the housing can be held during a process of inserting the sensor into the skin of the host at any location on the abdomen of the host with the host's wrist in a neutral position [0057]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schoonmaker and Schader, by including an upper surface of the upper case has a contact portion configured to come into contact with a palm of the user, as taught by Pryor, in order to have shape that is ergonomically shaped, as suggested by Pryor (front cover 411 is ergonomically shaped, substantially the same as a computer pointing device (mouse), in a manner that allows it to fit comfortably in the palm of the user's hand. For example, the front cover 411 has a domed or convex upper surface that creates a large surface area for contacting the user's palm [0161]). 

Response to Arguments
	Applicant’s arguments filed on 10/18/2022 have been fully considered but are moot. 
Applicant arguments on pages 6-8 are premised upon the assertion that the previous rejection fails to address the newly added limitations to claim 1 related to extraction of the guide needle. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Schader et al. (US 20180353708 A1, hereinafter Schader) to disclose these limitations in the claim. Accordingly, this argument is moot. 
	Applicant’s arguments regarding dependent claims 2-15, see page 8 of remarks, are premised upon the assertion that amended claim 1 is allowable, and is therefore not persuasive for the reasons discussed above. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./Examiner, Art Unit 3793   
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793